Opinion issued February 4, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-01084-CR
                           ———————————
                       RAMIRO MARTINEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1256679


                         MEMORANDUM OPINION

      Appellant, Ramiro Martinez, was convicted of the felony offense of capital

murder. See TEX. PENAL CODE ANN. § 19.03 (West Supp. 2013). We affirmed the

trial court’s judgment in an unpublished opinion. See Martinez v. State, No. 01-11-

00902-CR, 2013 WL 772949 (Tex. App.—Houston [1st Dist.] Feb. 28, 2013, pet.
ref’d) (mem. op., not designated for publication).        Our mandate issued on

August 5, 2013.    On December 13, 2013, Martinez appealed the trial court’s

November 11, 2013 orders denying appellant’s “Motion to Arrest of Judgment”

and dismissing appellant’s “Motion to Set Aside Indictment,” “‘Motion to

Quashing [sic] Indictment in Felony,’” and “‘Motion for New Trial’” as moot or

untimely.1 We dismiss the appeal.

      We lack jurisdiction over this attempted appeal. Only the Texas Court of

Criminal Appeals has jurisdiction in final post-conviction felony proceedings,

which are governed by Article 11.07 of the Texas Code of Criminal Procedure.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); Bd. of Pardons &

Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995).      “Courts of appeals have no jurisdiction over post-

conviction writs of habeas corpus in felony cases. Article 11.07 contains no role

for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—

Houston [14th Dist.] 2006, orig. proceeding) (internal citations omitted); see also

Howell v. State, No. 07-11-00103-CR, 2011 WL 1878643, at *1 (Tex. App.—

Amarillo May 17, 2011, no pet.) (mem. op., not designated for publication)

(“There is no role for the courts of appeals in the procedure under article 11.07.”).

1
      Martinez’s notice of appeal was dated December 9, 2013, postmarked December
      11, 2013, and file-stamped December 13, 2013. Under the prison mailbox rule,
      appellant’s notice of appeal is timely. See TEX. R. APP. P. 9.2(b); Campbell v.
      State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010).
                                         2
Because Martinez’s conviction for the felony offense of capital murder became

final on August 5, 2013, we have no jurisdiction over this appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3